
	
		I
		112th CONGRESS
		1st Session
		H. R. 3417
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2011
			Mr. Marino introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Transportation Equity Act for the 21st
		  Century to modify requirements relating to an addition to Corridor O in
		  Pennsylvania on the Appalachian development highway system.
	
	
		1.Appalachian development
			 highway systemThe last
			 sentence of section 1117(d) of the Transportation Equity Act for the 21st
			 Century (112 Stat. 161) is amended by striking designated addition shall
			 not affect estimates of the cost to complete such system and such.
		
